Name: 80/374/EEC: Commission Decision of 31 March 1980 extending the period of application of the system of authorization for trade in crude oil and/or petroleum products between France and other Member States provided for by Decision 79/126/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-03

 Avis juridique important|31980D037480/374/EEC: Commission Decision of 31 March 1980 extending the period of application of the system of authorization for trade in crude oil and/or petroleum products between France and other Member States provided for by Decision 79/126/EEC (Only the French text is authentic) Official Journal L 090 , 03/04/1980 P. 0047****( 1 ) OJ NO L 61 , 5 . 3 . 1977 , P . 23 . ( 2 ) OJ NO L 228 , 16 . 8 . 1973 , P . 2 . ( 3 ) OJ NO L 30 , 6 . 2 . 1979 , P . 19 . ( 4 ) OJ NO L 29 , 6 . 2 . 1980 , P . 29 . COMMISSION DECISION OF 31 MARCH 1980 EXTENDING THE PERIOD OF APPLICATION OF THE SYSTEM OF AUTHORIZATION FOR TRADE IN CRUDE OIL AND/OR PETROLEUM PRODUCTS BETWEEN FRANCE AND OTHER MEMBER STATES PROVIDED FOR BY DECISION 79/126/EEC ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/374/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/186/EEC OF 14 FEBRUARY 1977 ON THE EXPORTING OF CRUDE OIL AND PETROLEUM PRODUCTS FROM ONE MEMBER STATE TO ANOTHER IN THE EVENT OF SUPPLY DIFFICULTIES ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , AFTER CONSULTING THE GROUP OF DELEGATES FROM MEMBER STATES AS PROVIDED FOR IN DIRECTIVE 73/238/EEC ( 2 ), WHEREAS THE PRESENT REDUCTION OF PRODUCTION AFFECTS THE EXPORTS OF CRUDE OIL TO THE COMMUNITY ; WHEREAS THIS DEVELOPMENT COULD BRING ABOUT DISTURBANCES IN TRADITIONAL TRADE FLOWS OF CRUDE OIL AND PETROLEUM PRODUCTS BETWEEN MEMBER STATES ; WHEREAS , THEREFORE , IN ORDER TO PREVENT SUCH A SITUATION , IT IS NECESSARY TO CONTINUE TO MONITOR THESE TRADE FLOWS REGULARLY BY MEANS OF A COMMUNITY SYSTEM ; WHEREAS , IN PARTICULAR , IN VIEW OF THE SUPPLY SITUATION IN FRANCE , PROVISION SHOULD BE MADE IN RESPECT OF TRADE INVOLVING THAT MEMBER STATE FOR A FURTHER EXTENSION OF THE SYSTEM PROVIDED FOR BY DECISION 79/126/EEC ( 3 ), AS LAST AMENDED BY DECISION 80/124/EEC ( 4 ); WHEREAS THE MEMBER STATE IN QUESTION HAS MADE A REQUEST TO THIS EFFECT , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 2 OF DECISION 79/126/EEC AND ARTICLE 2 OF DECISION 79/135/EEC THE DATE ' 31 MARCH 1979 ' SHALL BE REPLACED BY ' 30 JUNE 1980 ' , UNLESS A CONTRARY DECISION IS TAKEN ON THE BASIS OF ARTICLE 5 OF DECISION 77/186/EEC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 3 MARCH 1980 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION